COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-234-CV


MICHAEL LEBLANC                                                     APPELLANT

                                        V.


DETECTIVE C.D. RILEY                                                  APPELLEE

                                    ------------

           FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                  Introduction

      Appellant Michael LeBlanc appeals the trial court’s order granting appellee

Detective C.D. Riley’s first amended motion for summary judgment. In three

issues, appellant contends that the trial court generally failed to follow Texas

summary judgment principles, erred in its resolution of appellee’s official


      1
          … See Tex. R. App. P. 47.4.
immunity defense, and incorrectly denied appellant’s false imprisonment claim.

We affirm.

      In this summary judgment appeal, we will examine the facts in the light

most favorable to appellant; we will therefore recite the facts favoring

appellant’s claims that are established through undisputed summary judgment

evidence and also through the evidence particularly offered by appellant to

determine whether appellee was entitled to summary judgment. See Tex. R.

Civ. P. 166a(c), (i); Morgan v. Anthony, 27 S.W .3d 928, 929 (Tex. 2000);

Reynolds v. Murphy, 188 S.W.3d 252, 262 (Tex. App.—Fort Worth 2006, pet.

denied), cert. denied, 549 U.S. 1281 (2007).

                               Background Facts

Summary Judgment Evidence

      At the time of the events relevant to this appeal, appellant worked in the

auto repair and dealership industries; he managed Collision Masters in

Haltom City. As part of his work, he bought and sold cars as an agent for

Advantage Automobile Sales (Advantage), and he became the equitable owner

of such cars, including a 2000 Toyota.       According to appellant, he gave

permission to James Hatcher to drive the Toyota while appellant employed him;

however, when Hatcher’s employment ended, Hatcher failed to return the car,

and at that point, appellant noticed that his certificate of title to the car was

                                       2
missing.   Based on this discovery, appellant hired a towing company to

repossess the car from Hatcher. After the towing company filed a letter of

authorization and a repossession order with the Watauga Police Department,2

it repossessed the car from a bowling alley. When Hatcher noticed that the car

was missing, he reported it as stolen to the Watauga Police Department.

According to appellee, Hatcher produced a Texas certificate of title 3 indicating

that he owned the car; the certificate of title did not list any lienholders.

      Officer Sean Romer investigated Hatcher’s allegations and submitted a

report. During his investigation, Officer Romer contacted an employee of the

towing company, and the employee confirmed that appellant had hired him to

repossess the car, but that appellant had not submitted any paperwork proving

that he owned the car.      Officer Romer concluded that the car had been

unlawfully taken by appellant, and he classified the car as stolen in an

electronic database.

      After Officer Romer finished his initial investigation, the police department

assigned appellant’s case to Detective Riley, appellee. After appellee reviewed


      2
        … The letter of authorization is a document signed by appellant
permitting the towing company to gain possession of the car. The repossession
order is a similar unsigned document; it lists Advantage as the car’s lienholder.
      3
       … In appellant’s affidavit, he asserts that paperwork associated with the
transfer of title to Hatcher related that Hatcher paid $2,000 for the car, and he
contended that neither he nor Advantage ever received such payment.

                                        3
Officer Romer’s report, Hatcher contacted appellee, claiming that Hatcher

owned the car because he had received it in lieu of a raise.       He also told

appellee that he had found the car locked inside the towing company’s facility.

Appellee told the towing company that it needed to give Hatcher the car.

      Around that same time, appellant had a conversation with appellee

wherein appellant claimed that Hatcher had stolen the car from him and that

Hatcher had fraudulently transferred its legal ownership,4 although appellant

admitted that he had not yet filed a theft report about the car. Appellee told

appellant that the car would be returned to Hatcher because Hatcher had a valid

certificate of title showing that he was its owner and because appellant had a

criminal record.5 Appellant offered to sign a sworn statement supporting his

allegations, and he informed appellee that Advantage was a licensed and




      4
       … Appellant submitted an affidavit as summary judgment evidence
stating that Hatcher fraudulently transferred ownership of the car from
Advantage to himself through forgery. Appellant specified that he was the only
person with the authority to transfer ownership of the car, that he was the only
person with the authority to file an application for a new title with the state,
and that he never did either of these acts.
      5
       … During his deposition, appellee stated that he remembered telling
appellant that he had seen appellant’s criminal history, but he explained that he
made this statement after appellant asserted that Hatcher deserved further
investigation because he also had such a history.

                                       4
bonded auto dealership.6 Appellant said that he would sue appellee and have

him fired if he gave Hatcher the car; appellee allegedly responded, “I’m going

to get you,” before he hung up the phone.

      To ensure that the towing company gave Hatcher the car, appellee went

to the towing facility and met with Hatcher.      While appellee waited at the

towing facility, appellant went to the Haltom City Police Department to report

the car as stolen.7   After appellee discussed the release of the car with an

employee of the towing company (who, based on appellant’s instructions and

an alleged call to the Fort Worth Police Department, initially refused to give it

to Hatcher), Hatcher regained the car. Appellant has never again seen the car.

      Appellee contacted the Tarrant County District Attorney’s Office to

discuss the potential charges stemming from appellant’s alleged theft of the car

through the towing company he had hired.        Appellee spoke with assistant


      6
       … Appellant later submitted such a sworn statement, and appellee
reviewed this statement on the same day that he obtained appellant’s arrest
warrant. Appellee deposed that he did not investigate the allegations contained
in that statement and that the statement did not make an impact on his
decision to obtain the warrant because he believed he had probable cause
based on other facts.
      7
        … Appellant attached a letter to his summary judgment response wherein
he affirmed to the Haltom City Police Department on behalf of Advantage that
it did not sell the car to Hatcher and that title to the car had therefore been
fraudulently transferred. According to appellant, the Haltom City Police
Department refused to act on his letter because of the charges the Watauga
Police Department had brought against him.

                                       5
district attorney Alfredo Valverde, who told him that since Hatcher provided

evidence that he legally owned the car, the car could be considered stolen.8

After speaking with Valverde, appellee prepared an arrest warrant with a

supporting affidavit,9 and then he presented these documents to a judge and

gained the judge’s signature on the warrant.

      In November 2005, a police officer stopped appellant for speeding,

arrested him based on the theft warrant, and took him to the Arlington Police

Department. A grand jury declined to indict appellant for the theft charge.




      8
       … During a deposition, Valverde confirmed appellee’s call and explained
why he advised appellee that issuing an arrest warrant and prosecuting
appellant was appropriate. Specifically, Valverde said that Hatcher seemed
credible because (1) if Hatcher had stolen the car as appellant alleged, Hatcher
likely would not have called the police, and (2) appellant waited until after
repossessing the car to report it as stolen. During his deposition, appellee could
not remember whether he discussed the sworn statement appellant had
submitted with Valverde, because he did not know whether he received the
statement before or after the conversation with Valverde occurred. Appellant’s
former attorney’s affidavit, attached to appellant’s summary judgment
response, indicated that in August 2007, Valverde told him that he did not
remember any specific details of his conversation with appellee. In appellee’s
own deposition, he conceded that he spoke with Valverde in lieu of researching
law related to car repossession in Texas, that he knew “very little” about title
transfers of cars, and that he had no special training regarding car thefts.
      9
       … The affidavit substantially incorporated the same facts contained in
the offense reports generated by Officer Romer and appellee.

                                        6
Procedural History

      In November 2007, appellant filed his second amended petition 10 against

appellee, asking for compensatory and exemplary damages related to his arrest,

the loss of the car, and his mental anguish. Appellee filed an answer that

asserted a general denial as well as the affirmative defense of official immunity.

      The next month, appellee filed a hybrid (traditional and no-evidence)

motion for summary judgment.11 In February 2008, appellant filed his response

to appellee’s motion, attaching his own affidavit, deposition testimony from

Valverde and appellee, and other affidavits and documents. In his affidavit,

appellant asserted (among other contentions) that appellee did not give him

sufficient time to produce evidence that he owned the car. The parties filed

objections to each other’s summary judgment evidence; however, the trial court

never expressly ruled on these objections, and no issue based on the

admissibility of the evidence as asserted in the trial court has been raised in this

appeal.    In March 2008, the trial court granted appellee’s motion (without



      10
        … Appellant filed his original petition in March 2007, and he filed his
first amended petition in October 2007; neither of these petitions are in the
record on appeal.
      11
      … Appellee originally filed his motion for summary judgment in October
2007, and appellant filed a response to this motion in November 2007.
However, after appellant amended his petition, appellee submitted an amended
summary judgment motion, and appellant filed a new response.

                                         7
specifying the particular ground it used to do so)12 and rendered judgment for

appellee on all of appellant’s claims.      After filing a motion for new trial,

appellant perfected this appeal.

   Appellant’s General Challenge to the Trial Court’s Summary Judgment
                             Must Be Overruled

      In his first issue, appellant states, “The Trial Court erred by not following

the Texas case law summary judgment rules by denying Appellant’s Motion for

Summary Judgment,13 and further erred by granting Appellee’s First Amended

Motion for Summary Judgment.”          He then sets out standards relating to

summary judgments, but he fails to explain how the trial court misapplied these

standards. Instead, he merely concludes that the trial court “failed to consider

the proof and evidence presented by Appellant and failed to consider the many

questions of fact presented in Appellant’s response to Appellee’s s/j [sic]

motion.”

      A general issue broadly challenging a summary judgment is permissible.

See Malooly Bros., Inc. v. Napier, 461 S.W.2d 119, 121 (Tex. 1970) (stating



      12
         … Under such a general grant of summary judgment, we must affirm the
trial court’s decision if any of the theories that appellee advanced at trial are
meritorious. See Morris v. JTM Materials, Inc., 78 S.W.3d 28, 36 (Tex.
App.—Fort Worth 2002, no pet.).
      13
      … The record does not indicate that appellant ever filed a motion for
summary judgment.

                                        8
that such a general issue “allow[s] argument as to all the possible grounds upon

which summary judgment should have been denied”) (emphasis added).

However, to preserve error on a particular cause of action on which the trial

court granted summary judgment, an appellant must still present argument and

legal authority related to that particular claim. See Henriquez v. Cemex Mgmt.,

Inc., 177 S.W.3d 241, 255 (Tex. App.—Houston [1st Dist.] 2005, pet. denied);

Cruikshank v. Consumer Direct Mortg., Inc., 138 S.W.3d 497, 502 (Tex.

App.—Houston [14th Dist.] 2004, pet. denied) (concluding that “a general

Malooly point of error . . . is only sufficient to preserve a complaint if the

specific ground challenged on appeal is supported by argument”); Pena v. State

Farm Lloyds, 980 S.W.2d 949, 959 (Tex. App.—Corpus Christi 1998, no pet.)

(holding that Malooly does not relieve “an appellant of the burden to challenge

the grounds for the summary judgment and present at least some argument for

his case on appeal”); Jatoi v. Decker, Jones, McMackin, Hall & Bates, 955
S.W.2d 430, 433–34 (Tex. App.—Fort Worth 1997, pet. denied) (deciding that

a general Malooly point was insufficient because the appellant’s argument did

not highlight “any specific basis on which summary judgment was improper”).

      Because appellant fails to provide an adequate explanation of the general

contentions he has raised in his first issue by connecting them to his specific




                                       9
claims, we will overrule that issue. 1 4 See Tex. R. App. P. 38.1(i) (requiring a

“clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record”); Leachman v. Dretke, 261 S.W.3d
297, 305 n.2 (Tex. App.—Fort Worth 2008, no pet.) (noting that an issue may

be waived due to inadequate briefing); McClure v. Denham, 162 S.W.3d 346,

349 (Tex. App.—Fort Worth 2005, no pet.); Jatoi, 955 S.W.2d at 433–34.

      Also, appellee specifically included no-evidence challenges related to

appellant’s conversion, malicious prosecution, and abuse of process claims in

his summary judgment motion, and the trial court granted summary judgment

on each of these claims. Because appellant, though raising a general Malooly

issue, has presented no argument related to any of these causes of action on

appeal, we will affirm the trial court’s grant of summary judgment on such

claims, and we will proceed to determine whether the trial court correctly

granted summary judgment to appellee on appellant’s sole remaining

claim—false imprisonment—which he properly raised in his third issue.15


      14
         … Even if the trial court had relied on improper summary judgment
standards or had misapplied the correct standards, we note that our review of
the trial court’s decision proceeds on a de novo basis. See Gray v. Nash, 259
S.W.3d 286, 289 (Tex. App.—Fort Worth 2008, pet. denied).
      15
        … In his third issue, appellant also contends that appellee violated his
federal and state constitutional rights. However, appellant did not raise any
constitutional claims in his second amended petition or during the trial court’s
summary judgment proceedings; thus, we will not consider these claims on

                                       10
See Henriquez, 177 S.W.3d at 255; see also City of The Colony v. N. Tex.

Mun. Water Dist., 272 S.W.3d 699, 739 (Tex. App.—Fort Worth 2008, pet.

filed) (affirming the trial court’s summary judgment on a promissory estoppel

claim because the appellant set forth “zero argument or evidence in its brief

challenging the trial court’s grant”).

                        Summary Judgment Standards

      After an adequate time for discovery, the party without the burden of

proof may, without presenting evidence, move for summary judgment on the

ground that there is no evidence to support an essential element of the

nonmovant’s claim or defense.      Tex. R. Civ. P. 166a(i).   The motion must

specifically state the elements for which there is no evidence. Id.; Johnson v.

Brewer & Pritchard, P.C., 73 S.W.3d 193, 207 (Tex. 2002). The trial court

must grant the motion unless the nonmovant produces summary judgment

evidence that raises a genuine issue of material fact.    See Tex. R. Civ. P.

166a(i); Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex. 2002).

      When reviewing a no-evidence summary judgment, we examine the entire

record in the light most favorable to the nonmovant, indulging every reasonable

inference and resolving any doubts against the motion. Sudan v. Sudan, 199



appeal. See Foster v. Howeth, 112 S.W.3d 773, 775 (Tex. App.—Beaumont
2003, no pet.).

                                         11
S.W.3d 291, 292 (Tex. 2006). If the nonmovant brings forward more than a

scintilla of probative evidence that raises a genuine issue of material fact, then

a no-evidence summary judgment is not proper. Moore v. K Mart Corp., 981
S.W.2d 266, 269 (Tex. App.—San Antonio 1998, pet. denied). We review a

no-evidence summary judgment for evidence that would enable reasonable and

fair-minded jurors to differ in their conclusions.     Hamilton v. Wilson, 249
S.W.3d 425, 426 (Tex. 2008) (citing City of Keller v. Wilson, 168 S.W.3d 802,

822 (Tex. 2005)).

                               False Imprisonment

      In his first amended motion for summary judgment, appellee asserted that

there was no evidence of certain elements of the false imprisonment claim that

appellant asserted in his second amended petition.          Specifically, appellee

contended that there was no evidence that he detained appellant, that he made

a misrepresentation of fact or law leading to appellant’s detention, or that

appellant’s detention was without legal authority or justification. He particularly

argued that because appellant’s arrest was made under a procedurally correct

arrest warrant, his false imprisonment claim was barred.

      To establish false imprisonment, appellant must show that there has been

a (1) willful detention, (2) without consent, and (3) without authority of law.

Dangerfield v. Ormsby, 264 S.W.3d 904, 909 (Tex. App.—Fort Worth 2008,

                                        12
no pet.); see Wal-Mart Stores, Inc. v. Rodriguez, 92 S.W.3d 502, 506 (Tex.

2002). When an arrest is made under a procedurally valid arrest warrant on the

correct person named in the warrant, there can generally be no claim for false

imprisonment. Martinez v. English, 267 S.W.3d 521, 529 (Tex. App.—Austin

2008, pet. denied) (reversing a jury’s award on a false imprisonment claim

because the plaintiff had challenged “the grounds on which the warrant was

issued, not the warrant’s facial validity”); Avalos v. Mejia, 788 S.W.2d 645,

646 (Tex. App.—Corpus Christi 1990, no writ); see James v. Brown, 637

S.W .2d 914, 918 (Tex. 1982) (explaining that if “an arrest or detention is

executed under process which is legally sufficient in form and duly issued by

a court of competent jurisdiction, an action for false imprisonment will not lie”).

To determine whether an arrest warrant is valid for false imprisonment

purposes, a court must look “only to the form of the process by which the

arrest warrant was made; [the court must] not determine, for example, whether

probable cause existed to issue the warrant. If the warrant is valid on its face,

[the court’s] inquiry ends there.”     Martinez, 267 S.W.3d at 529 (citation

omitted); see also Wal-Mart Stores, Inc. v. Odem, 929 S.W.2d 513, 519 (Tex.

App.—San Antonio 1996, writ denied) (stating that in a false imprisonment

case, the legal authority element is met “either by the procurement of an arrest

warrant or by the showing of existence of probable cause”) (emphasis added).

                                        13
      In Emerson v. Borland, Borland sued several officials within the state fire

marshal’s office for false imprisonment based on his arrest that indirectly arose

from their determination that he was illegally selling portable fire extinguishers.

927 S.W.2d 709, 711–13 (Tex. App.—Austin 1996, writ denied), cert. denied,

522 U.S. 866 (1997). Borland’s false imprisonment claim was based on his

assertion that his actions were legal and that his arrest (pursuant to warrants

issued by local officials who relied on the defendants’ determination) was

without probable cause.      Id. at 715–16.     On appeal, the Austin Court of

Appeals rejected Borland’s contention, holding that because the warrants were

issued by competent magistrates and because they were in proper form,

Borland’s false imprisonment claim was precluded as a matter of law. Id. at

720–21.

      Similarly, in Cantu v. Botello, Cantu sued a McAllen police officer for false

imprisonment after the officer sought and obtained an arrest warrant following

his investigation that incorrectly concluded that Cantu unlawfully delivered

marijuana to a UPS office. 910 S.W.2d 65, 65–66 (Tex. App.—Corpus Christi

1995, no writ). The Corpus Christi Court of Appeals rejected Cantu’s false

imprisonment claim, concluding that a “valid warrant is an absolute bar to a

claim of false arrest.” Id. at 66.




                                        14
      As in Borland and Cantu, appellant in this case does not challenge the

process of his arrest through the technical aspects of the warrant or its facial

validity; instead, he complains about appellee’s underlying factual investigation

and the probable cause determination leading to the issuance of the warrant.

After examining appellant’s arrest warrant, we conclude that it complies with

the procedural requirements set forth by the code of criminal procedure.

See Tex. Code Crim. Proc. Ann. art. 15.02 (Vernon 2005).            Under these

circumstances, we hold that appellant’s false imprisonment claim is barred.16

See Borland, 927 S.W.2d at 720–21; Cantu, 910 S.W.2d at 66. Therefore, we

will also affirm the trial court’s grant of summary judgment on this claim.17




      16
        … We do not conclude that appellant’s arrest pursuant to a procedurally
valid warrant would bar all claims he may have asserted against appellee related
to appellee’s allegedly deficient investigation; we only conclude that such an
arrest bars the sole claim that appellant preserved in this appeal—false
imprisonment.
      17
        … Because we have affirmed the trial court’s grant of summary
judgment on appellant’s sole remaining claim on this basis, we need not address
appellant’s second issue—whether the trial court correctly granted appellee’s
traditional motion for summary judgment on his official immunity defense.
See Tex. R. App. P. 47.1.

                                       15
                                  Conclusion

     Having overruled appellant’s dispositive issues, we affirm the trial court’s

judgment.




                                           TERRIE LIVINGSTON
                                           JUSTICE


PANEL: LIVINGSTON and MCCOY, JJ.; and WILLIAM BRIGHAM (Senior
Justice, Retired, Sitting by Assignment).

DELIVERED: April 2, 2009




                                      16